327 S.W.3d 634 (2010)
James HURST, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 70904.
Missouri Court of Appeals, Western District.
December 28, 2010.
Laura Grether Martin, Kansas City, MO, for appellant.
Shaun J. Mackelprang, Jefferson City, MO, for respondent.
Before Division Three: JAMES M. SMART, JR., P.J., JOSEPH M. ELLIS, and GARY D. WITT, JJ.

ORDER
PER CURIAM:
James E. Hurst appeals the denial of his Rule 24.035 motion for post-conviction relief following an evidentiary hearing in which he sought to vacate his convictions on two counts of criminal non-support. He claims that the motion court clearly erred *635 in denying his claims that his guilty plea was not knowing, voluntary, and intelligent, and that he was denied effective assistance of counsel by the public defender's office. The judgment is affirmed. Rule 84.16(b).